Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2003/30016544; hereinafter ‘Huang’) and Bixler et al. (US 2004/0190309; hereinafter ‘Bixler’).
Regarding claim 1, Huang discloses a fireworks lamp, comprising a shell structure, a lamp body structure and a circuit board, wherein the shell structure comprises a connector (40, as seen in at least figs. 1-6) and a plurality of connection sleeves (51, 52, 53, 54, 55; at least fig. 5), the lamp body structure comprises a plurality of casings (50, at least figs. 1-6) and light-emitting light sources (not shown, as disclosed in at least paragraph [0019]) arranged inside the plurality of casings as disclosed in at least paragraph [0019]), the connector (40) has at least one circular section (as seen in at least figs. 1-6), and the plurality of connection sleeves (51-55) are arranged at a periphery of the circular section at equal intervals (as seen in at least fig. 3) , the plurality of casings (50), light-emitting light sources and connection sleeves have the same quantity (as disclosed in at least paragraphs [0019 and 0020]), wherein the plurality of casings have a semi-transparent or transparent structure (as disclosed in at least paragraph [0015]).
Huang teaches all the claimed limitations as indicated above; however, while Huang teaches the parts within the connection sleeves, Huang does not specifically disclose means how they connect.
  Bixler teaches a plurality of casings (4) are in snap-in connection with the plurality of connection sleeves (as disclosed in at least paragraph [0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make Huang’s casings in snap-in connection with Huang’s plurality of connection sleeves, as suggested by Bixler. 	One would have been motivated to do so to provide a quick, easy, secure connection between the casings and connection sleeves.

Regarding claim 4, Huang discloses part or all of the plurality of connection sleeves (51-55) are formed by buckling two symmetric parts (as seen in at least fig. 6).

Regarding claim 5, Huang discloses the claimed invention as indicated above; however, Huang does not specifically teach the structural details of the light strings.
Bixler each light-emitting light source is a copper wire light (as seen in at least fig. 5 and the associated text), and the copper wire light in each casing has a length greater than half of that of each casing (as seen in at least fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bixler’s “full length” copper wire light as Huang’s not shown light source.
One would have been motivated to do so as one would have recognized Bixler’s lights are old and well-known as well as providing a compact light string for easy insertion into a casing.

Regarding claim 6, Huang discloses the plurality of connection sleeves (51-55) extend outward from the connector (40) in a radial manner, and are symmetrically disposed on a surface of the connector (as seen in at least fig. 3).

Regarding claim 7, Huang, as modified by Bixler, discloses the claimed invention as indicated above.
Huang, as modified by Bixler, does not specifically disclose a “disk shape” connector.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try a disk shape (i.e. a flattened round with radially extending arms, similar to a drawing of a sun) such that Huang’s connector has a disk shape, and Huang’s plurality of connection sleeves are arranged in the same plane.
One would have been motivated to do so to provide a different, yet desirable aesthetically-pleasing design. 

Regarding claim 8, Huang discloses the plurality of light-emitting light sources are fixedly connected with the circuit board (12 via at least conductors 501).

Regarding claim 9, Huang discloses a floor decorative lamp, comprising the fireworks lamp of claim 1 and a plug rod (at least 20, as seen in at least fig. 1), wherein the plug rod is connected with the fireworks lamp.

Regarding claim 10, Huang discloses the plug rod (20) is provided with an antiskid casing (30, at least fig. 3).
Huang, as modified by Bixler, does not specifically disclose a battery bin or a solar battery box.
However, one having ordinary skill in the art would have recognized the desirability and flexibility offered by batteries and solar panels.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to replace Huang’s transformer 11 with either a well-known battery bin or solar battery box.  
One would have been motivated to do so to allow a user flexibility to be wireless and place the lamp in a desirable location away from a power source as one having ordinary skill in the art recognizes the interchangeability between wired-, battery-, and solar- power sources within the art.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Bixler and Xu (US 2013/0051079; hereinafter ‘Xu’).

Regarding claims 2 and 3, Huang, as modified by Bixler, discloses the claimed invention as indicated above.
Huang, as modified by Bixler, does not specifically disclose the details of the connecting means of the connection sleeves.
However, one having ordinary skill in the art would have recognized connections including an outer wall of each connection sleeve (30) is provided with one or more stop blocks, and a bottom of each casing is symmetrically provided with one or more stop clamping slots matching with the stop blocks, wherein each stop clamping slot (421) has an L shape and comprises a longitudinal slot in a lengthwise direction of each casing and a transverse slot perpendicular to the longitudinal slot, and an end having an opening of each casing is provided with around stop block is old and well known in the art, as taught by Xu.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Xu’s stop clamping slot and stop blocks for connection in Huang’s device.
One having ordinary skill in the art would have recognized this connection has been used for at least a century in bayonets and the like.  The stop provides a tangible indicator as to where the stop clamping slot is to be positioned allowing a person to assemble in low-light or, alternately, as a visually impaired person.
However, Xu does not teach trapezoidal stop blocks
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to try trapezoidal stop blocks.
One would have been motivated to do so as it is merely a shape and the criticality of a trapezoidal shape has not been shown. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is cited as teaching similar fireworks lamps:
Ahroni (US 2003/0156411)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875